      Case 1:19-cr-00862-VEC Document 101 Filed 03/11/20 Page 1 of 3




                                 INGA L. PARSONS
                                CHRISTIAN J. URBANO*
                                     (of Counsel)
Admitted to MA* NY WY                 Attorneys at Law                          Tel: 781-581-2262
Federal Courts                      3 Bessom St. No. 234                        Fax: 888-406-9538
U.S. Supreme Court                 Marblehead, MA 01945                         Cell: 781-910-1523

Inga@IngaParsonsLaw.com                                           Christian@IngaParsonsLaw.com
                                USDC SDNY
                                DOCUMENT
                                ELECTRONICALLY FILED
March 11, 2020
                                DOC #:
                                DATE FILED: 03/11/2020
BY ECF



                                                     MEMO ENDORSED
Hon. Valerie E. Caproni
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007

Re:    United States v. Velez (Christopher Nelson), 19-cr-00862 (VEC)

Dear Judge Caproni:

       I write this letter in supplement to counsel’s previous request for approval of an
associate attorney for up to 100 hours at $110 per hour with leave to seek additional
approval that was denied without prejudice and in response to Your Honor’s order dated
March 10, 2020 directing counsel to identify the associate, provide his resume, and
explain his suitability to assist in this matter not later than March 20, 2020.

       Counsel is respectfully requesting approval for an associate, Christian J. Urbano,
to work more than ten hours in this matter, nunc pro tunc to December 5, 2019. This is
the same rate that Mr. Urbano received in similar RICO conspiracy cases and has been
approved by Jerry Triste.

        Mr. Urbano is an experienced lawyer who began practicing in 2000. He
graduated summa cum laude from Boston College of Law, and prosecuted criminal cases
through their criminal law clinic. He was a law clerk to Judge Flanders of the Supreme
Court of Rhode Island where he worked on criminal cases and an Associate Counsel to
Murphy & King involving preparation and appearances for matters in federal court in
particular on bankruptcy cases. He has worked for counsel as an of counsel associate on
a variety of federal criminal cases since August 2016 in both the Southern District of
New York and in the District of Massachusetts. He has assisted my representation of
criminal defendants involved in multi-defendant, large racketeering and narcotics
conspiracy cases in the Southern District of New York including CJA cases such as:
       Case 1:19-cr-00862-VEC Document 101 Filed 03/11/20 Page 2 of 3
Hon. Valerie E. Caproni                                                     March 11, 2020
United States v. Velez (Christopher Nelson), 19-cr-00862 (VEC)                 Page 2 of 3


   •    United States v. Parrish (Walter Jernigan), 16-cr-00212 (LAK) [57 defendant
        “2Fly Gnz” racketeering, drug conspiracies, firearms];

   •    United States v. Fertides, 18-cr-00319 (LTS) [10 defendant “200” multiple count
        racketeering, narcotics, Hobbs Act robbery, and pharmacy burglary conspiracies;
        firearms offense]; and

   •    United States v. Starlin Nunez, 17-cr-00438 (VEC) [13 defendant “Hot Boys”
        multiple count racketeering and narcotics conspiracies, firearms offense].

In the District of Massachusetts, Mr. Urbano has assisted or is currently assisting my
representation of CJA criminal defendants in similarly large racketeering and/or narcotics
conspiracy cases such as:

   •    United States v. Recines-Garcia (Jose Rene Andrade), 15-cr-10338 (FDS) [61
        defendant “MS-13” multiple count racketeering and drug trafficking conspiracy
        indictment];

   •    United States v. Gonsalves (Anthony Tsina), 18-cr-10468 (NMG) [16 defendant,
        multiple count drug trafficking conspiracy indictment]; and

   •    United States v. Cecchetelli (Taliyah Barboza), 19-cr-10459 (RWZ) [62
        defendant “Latin Kings” multiple count racketeering and drug trafficking
        conspiracy indictment].

         In each of the foregoing cases, the government’s discovery has been or will be
voluminous, consisting of years of investigation resulting in numerous FBI or DEA
reports, Title III wiretap applications and audio recordings of phone calls and line sheets,
search warrant applications, cellphone extractions, large volumes of social media
accounts (texts, photos, and other communications), drug and evidence invoices and lab
reports, and FBI confidential human source reports that describe alleged criminal
activities some or all of the defendants.

         Given the large volume of evidence, Mr. Urbano also prepares an evidence/case
log for each such case, ensuring counsel has all of the relevant facts and related
information from the discovery readily available to represent our clients zealously and to
ensure a case record which is vital when reviewing information needed for negotiations,
motions, trial preparation and sentencing. His detailed log of the information allows
counsel to review the discovery that is relevant and necessary and only reviewing the
recordings, transcripts, logs, records, etc. that truly need to be reviewed. The log
becomes a sort of “bible” for the case and is reviewed and used throughout the case by
counsel and if there is a transition to another attorney—for example in the Nunez case, it
is invaluable for the new attorney. It has also been used to educate investigators on the
case and is extremely helpful in distinguishing defendants at the sentencing stage which
is part of the log as to what evidence exists as to other defendants.
            Case 1:19-cr-00862-VEC Document 101 Filed 03/11/20 Page 3 of 3
       Hon. Valerie E. Caproni                                                     March 11, 2020
       United States v. Velez (Christopher Nelson), 19-cr-00862 (VEC)                 Page 3 of 3


              Mr. Urbano has also assisted counsel with legal research, review of numerous
       defendant and government motions, and preparation of pretrial motions and motions in
       limine on those cases that required such legal work and discovery related to sentencing.

               Mr. Urbano has performed similar reviews of voluminous discovery in the cases
       above and is well positioned to do so methodically and efficiently in this case. Mr.
       Nelson has been charged with each of the three counts alleged in the indictment:
       racketeering and narcotics conspiracies, as well as a firearms charge. The government’s
       investigation and evidence dates back to early 2017. Attorney Julie de Almeida, Esq. has
       been appointed as discovery liaison.

              The government has already provided certain individualized discovery regarding
       Mr. Nelson, and counsel has received a 2 TB hard drive containing voluminous discovery
       regarding Mr. Nelson and the other sixteen defendants indicted in this case.

               Evidence relating to the racketeering counts in these cases, like the instant “Black
       Mob / Latin Kings” case, usually include numerous documents, line sheets, recordings,
       alleged predicate acts of the defendants, all of which must be searched for, located and
       reviewed Mr. Urbano has devoted a number of hours to review of the current discovery
       and his review is ongoing but he has gone over the 10 hours and it is anticipated that he
       will need to go up to 100 hours or more depending on the direction of the case and the
       amount of additional discovery received.

              Finally, since his hourly rate is substantially lower than counsel’s rate
       (approximately $40 per hour), appointment of Mr. Urbano lowers the cost to the
       government of Mr. Nelson’s representation significantly.

               Accordingly, counsel respectfully requests initial approval for up to 100 hours at
       the hourly rate of $110 without prejudice to seeking approval should the review and legal
       assistance go beyond the 100 hours.

              Thank you for your consideration in this matter.

                                                             Respectfully,
The request for an initial approval of up to                 /s/ Inga L. Parsons
100 hours at $110 per hour is GRANTED,
effective as of December 5, 2019.                            Inga L. Parsons
SO ORDERED.            Date: 03/11/2020
                                                             Cc: All counsel of record via ECF



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
              Case 1:19-cr-00862-VEC Document 101-1 Filed 03/11/20 Page 1 of 2


                                          CHRISTIAN J. URBANO
              16 Paradise Road • Swampscott, MA 01907 • (617) 872-7152 • urbanocj69@gmail.com
                                   https://www.linkedin.com/in/christianurbano

                                                    LEGAL EXPERIENCE

Law Offices of Inga L. Parsons, Boston, MA
Of Counsel, August 2016 – Present
Assist in Ms. Parsons’ representation of defendants charged with crimes and sanctions in federal court, from arraignment, trial,
sentencing, and appeal, including racketeering and drug trafficking and related conspiracies, firearm offenses, and violent
crimes; white-collar crimes including tax evasion, fraud and criminal restitution orders.

Wyrocki Law Group, Danvers, MA
Principal, April 2019 – Present
Represent individual clients in family and related domestic relations law, including divorce, annulment, separate support,
contempt, modifications, alimony, child custody, parenting time, guardian ad litem investigations, and child support.

Murphy & King, P.C., Boston, MA
Associate, Bankruptcy and Financial Restructuring Group, March 2005 – September 2010
Represented diverse stakeholders in chapter 7 and 11 cases, including corporate debtors, plan administrators, directors and
officers, shareholders, creditors’ committees and chapter 7 trustees. Prosecuted and defended adversary proceedings involving
fraudulent transfers, director and officer liability and related bankruptcy litigation. Extensive motion practice, brief writing,
and oral arguments in federal district and bankruptcy courts. Engaged in all aspects of discovery, including taking and
defending depositions, interviewing and preparing witnesses for evidentiary hearings, and writing and responding to civil
discovery requests. Negotiated, drafted and obtained court approval for numerous settlement agreements in bankruptcy
litigation.

Goulston & Storrs, P.C., Boston, MA
Associate, Bankruptcy and Creditors’ Rights Department, January 2003 – March 2005
Represented commercial landlords, corporate debtors, creditors and plan administrators in complex bankruptcy cases. Drafted
pleadings, dispositive motions, settlement agreements and memoranda relating to substantive and procedural bankruptcy law.

Choate, Hall & Stewart, LLP, Boston, MA
Associate, Litigation Department and Bankruptcy Group, September 2000 – November 2002
Represented corporate defendants in contract and letter of credit disputes, successor liability and products liability actions.
Drafted pleadings, conducted depositions, assisted oral arguments, and organized discovery production.

The Honorable Robert G. Flanders, Jr. – Supreme Court of Rhode Island, Providence, RI
Law Clerk, September 1999 – September 2000
Drafted legal memoranda and appellate summaries. Edited opinions on various matters, including criminal law and procedure,
evidence, workers’ compensation and constitutional law. Reviewed records and transcripts for each appeal.

                                                          EDUCATION

Boston College Law School, Newton, MA
Juris Doctor, summa cum laude, GPA 3.71/4.00, May 1999

Honors:           Who’s Who: American Law Students (Vols. 18 and 19)
Clinics:          Middlesex County District Attorney’s Office – Cambridge District Court. Prosecuted criminal cases
                  involving the misdemeanor offenses of larceny, disturbing the peace, disorderly conduct, tagging,
                  trespassing, and motor vehicle infractions. Responded to discovery requests, interviewed witnesses for trial,
                  and conducted a criminal trial.

Salve Regina University, Newport, RI
Master of Science in Administration of Justice, GPA 3.93/4.00, May 1992
Bachelor of Arts in Administration of Justice, summa cum laude, GPA 3.90/4.00, May 1991

Honors/Clinics: Dr. Charles W. Cooke Award (highest GPA in major); Sigma Phi Sigma National Mercy Honor Society;
                Delta Epsilon Sigma National Honor Society; Scholar Athlete Award.
Clinics:        Bureau of Criminal Investigation, Newport Police Department.
              Case 1:19-cr-00862-VEC Document 101-1 Filed 03/11/20 Page 2 of 2


                                             PUBLIC INTEREST EXPERIENCE

AllBlue Foundation, Swampscott, MA
Advisory Member, June 2013 – Present
Founder of non-profit campaign to gain town approval for athletic complex renovation project from numerous town officials,
boards, and committees; obtained Town Meeting approval in May 2015 to fund $1.65 million toward project renovations.
Exceeded town mandate by raising over $720,000 in private funds for grandstands and light towers. Received 2018
Swampscott Town Pride Award for Business Excellence from Lynn Area Chamber of Commerce.

Athletic Field Study Committee, Swampscott, MA
Chairman, August 2012 – June 2013
Researched, drafted and presented detailed findings and recommendations to Board of Selectmen, Finance Committee and
Town Meeting regarding overdue renovations to Swampscott’s primary athletic field complex.

Town Meeting, Swampscott, MA
Precinct 4 Caucus Chairman, May 2016 – 2018; Member, Precinct 3 and 4, 2011 – Present;
Review and vote on numerous financial, zoning, real estate, employment and other matters affecting Swampscott; manage
official business, voting, discussion and debate during Town Meeting caucuses.

Committee to Elect Glenn Kessler, Swampscott, MA
Campaign Chairman and Treasurer, February 2012 – January 2016
Managed successful selectman campaign; organized field operations; drafted campaign literature; wrote editorials; canvassed
door-to-door to promote candidacy; prepared numerous campaign finance reports.

Hadley Elementary School – After School Program, Swampscott, MA
Coordinator, August 2011 – June 2013
Coordinated creation and operation of after school classes and student registration; prepared accounting for teacher salaries,
revenue sharing, and out-of-pocket expenses; liaison between parents and after school teachers.

Hadley Elementary School Council, Swampscott, MA
Co-Chairman, September 2011 – June 2012
Chaired council in adopting educational goals and needs; formulated annual school improvement plan with school’s principal.

                                       SELECTED PUBLICATIONS AND SEMINARS

Author, “Findings and Recommendations of the Athletic Field Study Committee,” (Submitted to Swampscott Board of
Selectmen, Feb. 14, 2013)

Coauthor, “Nonbankruptcy Alternatives: Massachusetts Receiverships,” Reorganizing in Chapter 7, Compositions, Trust
Mortgages and Other Alternatives to a Chapter 11, (American Bankruptcy Institute 2010)

Panelist and coauthor, “A Practical Guide to Bankruptcy in a Troubled Economy,” (New England Corporation Counsel
Association, Inc. December 2009)

Panelist, “Bankruptcy Law Basics,” (MCLE December 2005, 2006, 2008 and January 2010)

Author, “Post-BAPCPA Reminders for Representing Chapter 7 Consumer Debtors,” Playing the Bankruptcy Card, Section 4
(MCLE June 2009)

Coauthor, “Gift Plans & Carve-outs to Junior Creditors or Equity Interest Holders,” Bankruptcy Law Conference 2009
(MCLE 2009)

Coauthor, “Suppliers Beware: Bankruptcy Court Bars Post-Petition Filing of Liens against Real Property of Debtor’s
Customers,” 2 No. 1 Andrews Bankr. Rep. 11 (May 6, 2005)

Author, “Bankruptcy Litigation Outline,” Bankruptcy Law Basics 2005 (MCLE 2005)

                                        BAR AND PROFESSIONAL MEMBERSHIPS

Massachusetts (2000); USDC D. Mass. (2001); 1st Cir. Ct. of App. (2006)
Essex County Bar Association (2019); Social Law Library (2019)
